Citation Nr: 1034430	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from December 1940 to 
September 1945.  He died in February 2005.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

This case was brought before the Board in January 2010, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the appellant in the 
development of her claim.  The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDINGS OF FACT

1.	The Veteran died in February 2005; the immediate cause of 
death listed on his death certificate is congestive heart 
failure.  There are no other conditions listed as having lead 
or contributed to the Veteran's death.

2.	At the time of his death, the Veteran was service-connected 
for degenerative disc disease of the lumbar spine with 
degenerative arthritis and residual scar of the left thigh.

3.	The competent evidence fails to demonstrate that either the 
cause of death listed on the Veteran's death certificate was 
incurred in or related to his military service or that a 
service-connected disability caused or contributed to the 
Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002). 38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the appellant received notification through 
June 2005 and April 2010 VCAA letters.  These notice letters 
advised the appellant what information and evidence was needed to 
substantiate the claim decided herein and what information and 
evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the appellant.  She was specifically told that it 
was her responsibility to support the claim with appropriate 
evidence.  Finally the letter advised her of what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the appellant was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

The United States Court of Appeals for Veterans Claims (Court) 
recently held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that 
when adjudicating a claim for Dependency and Indemnity 
Compensation (DIC), VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime, and concluded generally, 
that 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) 
a statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition, and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  The April 2010 VCAA letter provided notice 
conforming to the requirements of Hupp.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  All 
available records identified by the appellant have also been 
obtained.  The Board observes the appellant indicated the Veteran 
received treatment at a VA facility in Louisville, Kentucky, in 
1948.  The RO contacted the Louisville VAMC in March 2008, 
requesting all records pertaining to the Veteran's treatment in 
1948.  However, in a March 2008 response, the Louisville VAMC 
noted that there were no such records available.  As such, the 
Board finds that VA's duty to assist the appellant in obtaining 
these VA records has been satisfied.  

A VA medical opinion was not requested in conjunction with the 
appellant's claim, and the Board notes that it has determined 
that the evidence currently of record is sufficient to decide the 
appellant's claim.  Thus, no remand for a VA medical opinion is 
warranted.  See Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) 
(section 5103A(a), and not (d), applies to DIC claims, and 
requires that VA need only obtain a medical opinion when such 
opinion is "necessary to substantiate the claimant's claim for a 
benefit").  In the present case, the Veteran's underlying cause 
of death is listed on his death certificate as congestive heart 
failure with no other significant conditions contributing to 
death.  As discussed in more detail below, there is no competent 
evidence of record which indicates that this condition was 
incurred during service or is otherwise related to military 
service.  In the absence of any competent evidence indicating a 
potential link, the Board concludes that a medical opinion is not 
necessary to substantiate the appellant's claim.  See, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As a final note, the Board again notes the instant claim was 
remaded in January 2010 for additional development.  
Specifically, the Board determined that the appellant had not 
been provided notice conforming to Hupp, supra.  As discussed 
above, such notice was provided to the appellant in April 2010.  
As such, there has been substantial compliance with the Board's 
January 2010 remand, and adjudication of the instant appeal may 
proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

Analysis

The appellant is claiming entitlement to service connection for 
the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 (West 
2002).  The cause of a veteran's death will be considered to be 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2009).  This 
question will be resolved by the use of sound judgment, without 
recourse to speculation, after a careful analysis has been made 
of all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  Id.  For a 
service-connected disability to be considered the principal or 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).

The Veteran's death certificate lists the immediate cause of 
death as congestive heart failure.  There is no other significant 
condition identified on the death certificate as having 
contributing to the Veteran's death.  At the time of his death in 
February 2005, the Veteran was not service-connected for 
congestive heart failure, or any other heart disorder.  Rather, 
service connection was in effect for degenerative disc disease of 
the lumbar spine with degenerative arthritis and residual scar of 
the left thigh.

In determining whether a service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  Id.  The appellant asserts that the 
Veteran's service connected disabilities contributed to his death 
as they rendered him unable to walk without a walker for a period 
of two years prior to his death.  She further contends that 
walking made him short of breath.

Initially, the Board's will address the issue of whether, as 
asserted by the appellant, the Veteran's service-connected 
disabilities contributed to or caused the Veteran's death.  
However, the Board finds that the preponderance of the evidence 
is against this aspect of the appellant's claim.  In this regard, 
there is no competent evidence of record indicating either 
degenerative disc disease of the lumbar spine or residuals of a 
scar on the left thigh caused or contributed to the Veteran's 
death.  In coming to such a conclusion, the Board again 
acknowledges the appellant's assertions that the Veteran's 
service-connected disabilities contributed to the cause of his 
death.  However, as a layperson, the appellant has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the appellant is competent to report (1) symptoms 
observable to a layperson, e.g., pain; (2) a diagnosis that is 
later confirmed by clinical findings; or (3) a contemporary 
diagnosis, she is not competent to independently render a medical 
diagnosis or opine as to the specific etiology of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In the instant case, the appellant has not identified any 
competent medical evidence to suggest the Veteran's service-
connected disabilities contributed to his death.  Therefore, 
while the Board is sympathetic to the appellant's lay assertions 
that the Veteran's degenerative disc disease and/or residuals of 
a scar on the left thigh contributed to cause his death, such lay 
evidence is not competent evidence upon which benefits may be 
awarded.  See Espiritu, supra.  Absent competent evidence 
indicating that the Veteran's service-connected disabilities 
contributed substantially to cause his death, the Board is of the 
opinion that the competent evidence of record does not support a 
finding that his degenerative disc disease and/or residuals of a 
scar of the left thigh were a contributory cause of death.  See 
38 C.F.R. § 3.312(c)(4) (it would not generally be reasonable to 
hold that a service-connected condition accelerated death unless 
such condition affected a vital organ and was of itself of a 
progressive or debilitating nature).

The Board has also considered whether congestive heart failure, 
listed on the Veteran's death certificate as the sole cause of 
death, warrants service connection on a direct basis.  However, 
the Board finds that the preponderance of the evidence is against 
this aspect of the appellant's claim as well.  In this regard, 
there is no evidence of record indicating, nor does the appellant 
contend, that the Veteran suffered from congestive heart failure, 
or any other heart disorder, during active service.  In this 
regard, the Board observes a September 1945 Report of Physical 
Examination, completed upon the Veteran's separation from active 
service, notes no abnormalities of the cardiovascular system were 
found.  

In fact, the Veteran did not develop congestive heart failure 
until approximately November 2003, a period of almost 60 years 
following service separation.  See February 2005 death 
certificate.  Furthermore, the record indicates the Veteran was 
placed on Warfarin therapy in approximately 1995, and underwent a 
mitral valve replacement in 1999.  The lapse in time between 
active service and the first indication of a heart disorder 
weighs against the appellant's claim for direct service 
connection.  The Board may, and will, consider in its assessment 
of service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en 
banc).  

Furthermore, as there is no evidence of a cardiovascular disorder 
manifest to a compensable degree within one year of service 
discharge, the presumption of service connection does not apply 
in the instant case.  See 38 C.F.R. §§ 3.307, 3.309(a) (2009).  
In addition, the appellant has submitted no competent medical 
evidence or opinion to suggest a direct causal link between the 
Veteran's congestive heart failure and his active service.

The Board is sympathetic to the appellant's loss of her husband, 
but it must rely on the competent medical evidence in making its 
determination.  In the present case, such evidence shows that the 
Veteran developed congestive heart failure in approximately 
November 2003, nearly 60 years following his separation from 
active military service; there is no competent evidence which 
indicates that his heart disorder is related to his military 
service.  Moreover, despite the appellant's assertions, the 
competent evidence fails to show that the Veteran's service-
connected disabilities, degenerative disc disease of the lumbar 
spine and residuals of a scar of the left thigh, may be 
considered a contributory cause of his death.  
Therefore, as a preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death, the benefit of the doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


